Borden, J.
(dissenting). Had the state referee denied the motion to dismiss and then, after hearing all the evidence, decided in favor of Lemieux on the basis that factually neither the instrumentality nor the identity theory was proven by a preponderance of the evidence such a decision would undoubtedly have to be sustained as not clearly erroneous. Practice Book ^ 3060D. “The circumstances which have been considered significant in an action to disregard the corporate entity have rarely been articulated with any clarity. Perhaps this is true because the circumstances necessarily vary according to the facts of the particular case. Therefore, each case in which the issue is raised should be regarded as sui generis, to be decided in accordance with its own underlying facts. Since the issue is thus one of fact, its resolution is particularly within the province of the trial court and such resolution will be regarded as presumptively correct and will be left undisturbed on appeal unless it is clearly erroneous.” (Footnotes omitted.) 1 Fletcher, Cyc. Corp. (Perm. Ed. 1981 Sup.) § 41.3, p. 38, also quoted at footnote 7 of the majority opinion. Because, however, the standard on a motion to dismiss is as the majority states it; see Hinchliffe v. American Motors Corporation, 184 Conn. 607, 609-10, 440 A.2d 810 (1981); and because the majority has unduly restricted the applicability of the instrumentality theory and the scope of the identity theory, I dissent.
*563I
As the majority opinion recognizes, this court made clear in Saphir v. Neustadt, 177 Conn. 191, 209-10, 413 A.2d 843 (1979), and in Zaist v. Olson, 154 Conn. 563, 575, 227 A.2d 552 (1967), that the instrumentality and identity theories are separate but equally viable theories under which a court may, where equity demands; see Aetna Casualty & Surety Co. v. Stover, 327 F.2d 288, 291 (8th Cir. 1964); pierce the corporate veil.
The instrumentality theory requires, except in cases of express agency, proof of three elements: (1) complete control “in respect to the transaction attacked so that the corporate entity as to this transaction had at the time no separate mind, will or existence of its own”; (2) the control was used by the defendant for an improper purpose, i.e. “to perpetrate the violation of a .. . positive legal duty, or a dishonest or unjust act in contravention of plaintiff’s legal rights”; and (3) the control and breach of the duty caused the plaintiff’s loss. Zaist v. Olson, supra. I read the majority opinion as finding the plaintiffs’ evidence insufficient on the first two requirements of the instrumentality theory. A “judgment of dismissal is proper ‘when the evidence produced by the plaintiff, if fully believed, would not permit the trier in reason to find the essential issues on the complaint in favor of the plaintiff.’ Minicozzi v. Atlantic Refining Co., 143 Conn. 226, 230, 120 A.2d 924 (1956). The evidence offered by the plaintiff is to be taken as true and interpreted in the light most favorable to him, and every reasonable inference is to be drawn in his favor. Ace-High Dresses, Inc. v. J.C. Trucking Co., 122 *564Conn. 578, 579, 191 A. 536 (1937). A party has the same right to submit a weak ease as he has to submit a strong one.” Hinchliffe v. American Motors Corporation, supra. Under this standard there was enough evidence introduced which, if believed, if interpreted most favorably to the plaintiffs and if every reasonable inference were drawn in their favor, would permit a rational fact finder to find both of these essential issues in the plaintiffs’ favor.
The majority opinion omits certain evidence, and glosses over other evidence, which adds to the basis from which a fact finder could draw an inference of total control of Armor by Lemieux. The attorney selected by Lemieux to form Armor, who had previously represented Lemieux but had never represented Leo or Wentworth, stated at the incorporation meeting that he represented Lemieux’s interests only.1 Although Lemieux owned no stock in the company, and was not listed as an officer or director, he nevertheless determined how the corporation was to be operated. The corporate minute book and stock transfer book remained continuously in the same attorney’s possession from their preparation until after Armor ceased operating. Armor did not start operating until April, 1974. Between the date of incorporation and April, 1974 Leo and Went-worth continued as salaried employees of Gem. Thereafter Armor paid them salaries which had been previously established by Lemieux and which *565were based on what had been previously paid them by Gem. Neither Leo nor Wentworth had any voice in determining the amount of their salaries, and they performed generally the same functions with Armor as they had performed as employees of Gem. On March 1, 1974, with Lemieux’s consent, Armor established its office in Newington. Lemieux arranged for Armor to obtain a bank loan the proceeds of which were used to purchase office equipment and a truck from Gem. The price of the equipment was established by Lemieux, who personally guaranteed payment of the note. On several occasions Wentworth complained to Lemieux without success about rental charges for equipment leased to Armor by Lemieux’s leasing company, which equipment was not being used by Armor. Equipment rental charges claimed by Lemieux’s leasing company amounted to approximately $20,000 per month. When Soucy left Armor he notified Lemieux who replaced him with Lemieux’s brother. Lemieux then instructed the corporate attorney to prepare the documents evidencing this substitution. Between April, 1974 and October, 1975, because he was no longer receiving a salary from Gem, Lemieux demanded and received from Armor payment of $700 per week. In October, 1975, when Armor was in financial trouble, these payments were reduced to $350 per week. Some of these weekly payments were in the form of checks made payable to Lemieux personally and labeled “consultant’s fees,” others were in the form of checks payable to Lemieux’s leasing company labeled “equipment rental.” In January, 1975 Lemieux directed that the salaries of Leo and Wentworth be increased by $200 per week each, and the salary of the office secretary by $300 per week. These salary *566checks were then cashed and, at Lemieux’s direction, the cash differential amounting to $700 per week was paid over to him. This arrangement terminated after a couple of weeks at the insistence of the office secretary’s husband. The total of these payments for “consultant’s fees,” “equipment rental” and cash kickbacks amounted to $53,000. These payments were not related to actual services rendered to Armor, but were made to Lemieux because Leo and Wentworth considered him to be the owner of the company. Lemieux selected the accountant to audit Armor’s books. This was the same accountant employed by Gem and Lemieux’s leasing company. Bills for his services were sent to Lemieux’s office, not to Armor’s. Lemieux referred business to Armor and on occasion would personally telephone customers of Armor to obtain payment for work that had been completed, or would personally go to them and pick up checks. Lemieux engaged an attorney to represent Armor in the collection of its delinquent accounts. Although not the same attorney who formed Armor, it was the same attorney who represented Lemieux’s other corporations and who represented him personally, including representing him in the trial of this action. The same attorney represented Armor in obtaining an arbitration award of $106,000. Armor’s officers learned of this award through the newspaper. The entire award was appropriated by the bonding company to cover claims relating to bonded jobs.
I believe that this evidence, together with the evidence recited in the majority opinion, would have permitted a finding that from its cradle to its grave Armor was under the total control of Lemieux. I emphasize here that the question before the trial court on the motion to dismiss was not *567whether the plaintiffs had proven this control by a preponderance of the evidence; the issue was whether all the evidence, taken as true, interpreted in the light most favorable to the plaintiffs and with the benefit of every reasonable inference drawn in their favor, would have permitted a rational fact finder to find that control. Without belaboring the point, in addition to the evidence indicated by the majority, I note the evidence indicating the following, in general terms. Lemieux created Armor through his attorney, who did not represent its incorporators, officers or directors. Lemieux supplied the initial capital. Lemieux installed Leo, Wentworth and Soucy as officers in name only, who were to continue to work for him. Lemieux and his attorney controlled all official corporate books and records; and he retained the right to, and at times exercised, control of all financial records of the corporation. Lemieux determined how the corporation was to be operated. Lemieux controlled the profits2 of and salaries paid by the corporation, including $700 per week paid to him as consultant fees or to his leasing company, a sum which equaled the combined salaries of Leo and Wentworth. This financial control extended to the point of requiring additional cash kickbacks from salaries paid to corporate employees. The total of these payments to Lemieux or for his benefit was $53,000. These payments were unrelated to his actual services to Armor, but were made because Leo and Wentworth considered him to be Armor’s owner. Lemieux controlled the collection of all accounts due the corporation, to the point of engaging his own attorney to obtain a sub*568stantial arbitration award for the corporation whose officers learned of it from the newspaper. Lemieux required that all equipment be leased from his leasing company at prices set by him. When Armor ceased operating Lemieux took possession of all its assets and records, and made them inaccessible to Armor’s officers and directors.
I take issue with the majority’s characterization of Lemieux’s role as no more than “a considerable amount of control (although he was not a director, officer or shareholder) over the business affairs of Armor . . . .” First, I think that the evidence would permit an inference of “complete domination, not only of finances but of policy and business practice” ; Zaist v. Olson, supra; although it would also permit an inference of a “considerable amount of control.” In such a case on a motion to dismiss the inference favorable to the plaintiffs must be drawn. Second, the very fact that Lemieux was not a majority or sole shareholder of this closely held corporation could, in the context of the evidence of his dominance over its birth, life and death generally, form part of the factual basis for an inference of the kind of control required to pierce the corporate veil. One would expect a majority or sole shareholder of a closely held corporation to be its dominating influence. A trier could, however, reasonably infer that where control is exercised instead by one who is, on paper, unconnected to the corporation’s official life that control must, by virtue of some undisclosed reasons, be more than “considerable”; otherwise, how would one explain the stranger’s control at all? Finally, a trial court asked to draw such an inference could reasonably do so with less reluctance in the case of a non-shareholder controlling person than a shareholder *569controlling person. Where the individual behind the veil is the majority or sole shareholder the court must always be on guard against “countenancing] . . . the imposition of the legitimate indebtedness of a corporation upon a majority [or sole] stockholder in derogation of his legal immunity merely because of the corporate control inherent in his stock ownership. To do so would be to act in opposition to the public policy of this state as expressed in legislation concerning the formulation and regulation of corporations.” Saphir v. Neustadt, supra, 212. Where however, as here, there is evidence to permit the inference that the individual behind the veil chooses to exercise his corporate control through nominees and thus to shield his identity and control, for whatever purposes, from those doing business with the corporation, and where the trier draws that inference, that legitimate public policy fades somewhat in importance.3 General Statutes § 33-298 (c) (3) requires each corporation to file an annual report setting forth, inter alia, “the names and respective business and residence addresses of the directors and officers of the corporation”; and §33-298 (e) requires the report to “contain a statement under the [criminal] penalties of false statement”; see General Statutes § 53a-157; “that the statements contained in the report are true.” See also General Statutes § 33-302, which provides a mechanism for the secretary of the state to propound interroga*570tories to every corporation and its officers and directors to “enable him to ascertain whether such corporation has complied with the provisions of this chapter applicable to such corporation,” and which requires those interrogatories to be answered “truthfully” under penalty of a $500 fine. General Statutes §33-302 (b). Surely these simple requirements of truthfulness do not contemplate the naming of persons as officers and directors who are such in name only because they are still working for someone else. At the least, this could rationally be a factor to be considered by a trial court, faced with the issue “sui generis, to be decided in accordance with its own underlying facts”; 1 Fletcher, op. cit., § 41.3, p. 38; of whether, on one hand, to draw the inference of the requisite control or, on the other hand, whether “[t]o do so would be to act in opposition to the public policy of this state as expressed in legislation concerning the formulation and regulation of corporations.” Saphir v. Neustadt, supra.
To be sure, there must not only be complete control of a corporation generally; that control must extend to “policy and business practice in respect to the transaction attacked . . . .” Zaist v. Olson, supra. The transaction here was the personal guarantee, in early April, 1974 at the inception of Armor’s corporate life, by Leo and Wentworth of a line of credit extended by Tomasso and Ashland to Armor pursuant to which Armor, in September, 1975, ordered and received, but never paid for, concrete and stone totaling about $12,500. By the plaintiffs’ evidence, taken at its best, it is a permissible inference that from beginning to end Lemieux controlled the amount of capitalization of Armor. Wentworth, who was its secretary-treasurer, was responsible for obtaining credit for *571Armor. One can infer that he had actual authority to perform that part of his responsibility. Armor began doing business in April, 1974, capitalized at $15,000 supplied in effect by Lemieux through loans to Leo, Wentworth and Soucy. During that same first month of its life Leo and Wentworth signed the personal guarantees of the lines of credit. Certainly the realities of the business world would permit the inference that material suppliers would, before extending credit to a newly formed corporation with no substantial visible assets and no business history, require personal guarantees of those who appear to be in control; and it is an equally permissible inference that Lemieux, as an experienced businessman, with full access to and control of Armor’s books and records, knew or should have known, even without being specifically told, that such guarantees were likely. Did he think that credit was being extended to Armor on the strength of its assets and history? This is the same corporation that was not even strong enough financially to buy or rent the equipment necessary for its contemplated work without Lemieux’s assistance acting through his leasing company; and it is the same corporation for which he had to guarantee personally a bank loan in order for it to buy office equipment and a truck from Gem. To preclude such inferences as a matter of law in light of all the evidence produced here is to blink at reality. What Justice Cotter said of one person corporations is equally true of this three person (on its face) corporation: “Persons dealing with such corporations may refuse to contract without a personal guarantee of payment from the principals].” Zaist v. Olson, supra, 582 (Cotter, J., dissenting). Pursuant to this personal guarantee of a line of credit the materials were delivered to *572Armor and thus, inferentially, innred to no one’s benefit but Lemieux’s since Leo and Wentworth never received any dividends or other payments from Armor except for their weekly salaries. In sum, the evidence would permit findings that Lemieux’s control amounted to complete domination; that the control extended to the policy and business practice of obtaining materials for the corporation to use in its paving business, including arranging for credit to do so; that the financial circumstances which made the personal guarantees necessary were under Lemieux’s control, that he was or should have been aware of them; and “that the corporate entity as to this transaction had at the time no separate mind, will or existence of its own . . . .” Zaist v. Olson, supra, 575.
The final element of the instrumentality rule which the majority finds wanting is that the control was used for some improper purpose. The majority argues that because Lemieux did not coerce4 or request Leo and Wentworth to sign the guarantee, because there is no direct evidence of Lemieux’s knowledge of it, and because the signing was not motivated by some fraud or otherwise illegal purpose, the plaintiffs’ evidence is insufficient. I disagree. The lack of fraud or illegality is not dis-positive. The requirement is “that such control must have been used by the defendant to commit fraud or wrong, to perpetrate the violation of a statutory or other positive legal duty, or a dishonest or unjust act in contravention of plaintiff’s legal rights . . . (Emphasis added). Zaist v. Olson, supra.
*573Leo and Wentworth were told that they were officers in name only and were working for Lemienx. It was Wentworth’s responsibility to secure credit for Armor. If an agent on his principal’s business is required to pledge his own credit to buy goods the principal has a duty to indemnify him against loss. See Reuschlein & Gregory, Agency and Partnership § 89. Thus it is a permissible inference that Lemieux used his control to avoid his positive legal duty of indemnification. Furthermore, as the facts and reasoning of Zaist itself clearly demonstrate the refusal by the veiled individual to pay for goods and services rendered, by one who seeks to pierce that veil, for the ultimate benefit not of the corporation but of the person controlling it is itself sufficient to constitute a dishonest or unjust act in contravention of the plaintiff’s legal rights. In Zaist the plaintiffs rendered goods and services to a corporation which was controlled by an individual and which was inadequately capitalized to pay them in full, although it did pay them all but $23,000 of $193,000 worth of work and material. The fruit of the plaintiffs’ labor ultimately grew on land owned by the individual. The record was bereft of any indication of fraud, illegality or violation of statutory or other legal duty by the individual. The court noted that it was even immaterial that the plaintiffs were unaware of or indifferent to the identity of the owner of the property which would receive the benefit of their work. Id., 572. Based on the facts that the individual controlled the corporation; that the corporation undertook no obligation of its own to the plaintiffs; was financially unable to pay the amount due on the transaction and reaped no benefit from it; and that the individual would be enriched by the amount by which the corporation defaulted; the court con-*574eluded “that the control was used to perpetrate an unjust act in contravention of the plaintiffs’ rights; and that it caused the unjust loss complained of.” Zaist v. Olson, supra, 578.
Similarly, here there is evidence to permit a finding that the goods supplied to Armor, which generated the claim which the plaintiffs are being required to pay, inured to Lemieux’s ultimate benefit. When Armor ceased operating Lemieux took exclusive control of all its assets. To the extent that the material supplied was still on hand he alone could reap its benefits. To the extent that it had been used by Armor in the course of its business any funds generated by that use were divertible at his discretion as part of the weekly payments made to him or his leasing company by Armor, which payments were unrelated to his actual services to Armor but were made to him because Lemieux and Wentworth considered him to be its owner.
In sum, there was evidence here to permit the findings that “[t]he undertaking throughout was [Lemieux’s], planned and carried out . . . for his own . . . enrichment, a part of which, if the plaintiffs were to be denied a recovery, would consist of the amount which [Armor], as the plaintiffs’ ostensible debtor, is unable to pay because [Lemieux has] not provided the final necessary funds.” Zaist v. Olson, supra, 578.
For these reasons I would hold that sufficient evidence was produced under the instrumentality theory to survive Lemieux’s motion to dismiss.
II
The sufficiency of the evidence to make out a prima facie case under the identity theory is, I believe, even more persuasive, and is simpler to *575articulate. Unlike the instrumentality theory, under which there are three specific elements of proof, the identity theory is undifferentiated. “The identity rule . . . has been expressed as follows: ‘If plaintiff can show that there was such a unity of interest and ownership that the independence of the corporation had in effect ceased or had never begun, an adherence to the fiction of separate identity would serve only to defeat justice and equity by permitting the economic entity to escape liability arising out of an operation conducted by one corporation for the benefit of the whole enterprise.’ ” Saphir v. Neustadt, supra, 210.
The majority argues that the identity theory “primarily” applies to prevent injustice where two corporations are controlled as one enterprise; and that because the plaintiffs presented no evidence linking Armor and Gem, Lemieux’s other corporation, in one enterprise that rule does not apply. This argument, by sliding silently from “primarily” to “exclusively,” erroneously narrows the scope of the identity rule as applied in this court’s two leading cases.
In Zaist v. Olson, supra, the trial court rendered judgment against both the individual, Olson, who controlled the corporation and against a related corporation, Olson, Inc., also controlled by him. This court sustained the judgment against the individual as well as the related corporation on both the instrumentality and identity theories. In addressing the latter, the court stated: “The court could, with equal propriety, reach the conclusion that the identity of Olson and Olson, Inc., was such that judgment against Olson, Inc., was warranted. The court in fact rendered judgment for the full amount against both Olson and Olson, Inc. This *576aspect of the judgment is not in issue since neither of those defendants has claimed that the other is either solely or partially responsible for the amount found due. Indeed, each of those two defendants steadfastly denied that either was liable to the plaintiffs for anything.” Zaist v. Olson, supra, 578. The same could be said here. Neither Lemieux nor Grem claim that the other is either solely or partially responsible for any amount due Leo and Wentworth; each, it can fairly be assumed, denies that either is liable to the plaintiffs for anything. Nonetheless, it could be argued from this language that, despite the affirmance of the judgment against the individual on the identity theory, Zaist left open the door to the suggestion that the identity theory requires two corporations in one enterprise, rather than one corporation and a controlling individual.
That door was firmly closed, however, by Saphir v. Neustadt, supra. In Saphir, there were but two defendants: the corporation, CLESCO, and its controlling individual, Neustadt. The court characterized Zaist as follows: “In Zaist, we found the controlling stockholder and a related corporation liable under an ‘alter ego’ theory, concluding that the corporate structure of the defendant in that case could properly have been disregarded under either the ‘instrumentality’ rule or the ‘identity’ rule. Zaist v. Olson, supra, 578. Similarly, we have concluded that the defendant Neustadt could properly have been held liable, and the corporate structure of CLESCO disregarded, under either theory.” (Emphasis in original.) Saphir v. Neustadt, supra, 209-10. The court restated the identity rule from Zaist as follows: “ ‘If plaintiff can show that there was such a unity of interest and *577ownership that the independence of the corporation had in effect ceased or had never begun, an adherence to the fiction of separate identity would serve only to defeat justice and equity by permitting the economic entity to escape liability arising out of an operation conducted by one corporation for the benefit of the whole enterprise.’ Id., 576.” Saphir v. Neustadt, supra, 210.5 In holding that the individual could be held liable under the identity theory the court stated: “Moreover, the court could conclude that there existed a unity of interest and ownership between CLESCO and Neustadt such that the purposes of justice would be served by disregarding the shield of CLESCO’s corporate structure. In sum, we find no error in the court’s conclusions imposing liability on CLESCO and Neustadt individually. See House of Koskot Development Corporation v. American Line Cosmetics, Inc., 468 F.2d 64, 66-67 (5th Cir. 1972); Segan Construction Corporation v. Nor-West Builders, Inc., 274 F. Sup. 691, 698-99 (D. Conn. 1967); Plank v. Arban, 241 So. 2d 198, 200 (Fla. App. 1970).” Id., 211. Indeed, in each of these three cases cited with approval for application of the identity theory a controlling individual was held liable for a corporate obligation.
As a matter of policy I see no reason to permit recovery against a controlling individual under the instrumentality theory but to deny it under the *578identity theory. They are simply slightly different roads to the same destination.6 They both derive from the same principle: “Courts will . . . disregard the fiction of a separate legal entity to pierce the shield of immunity afforded by the corporate structure in a situation in which the corporate entity has been so controlled and dominated that justice requires liability to be imposed on the real actor.”7 Saphir v. Neustadt, supra, 209. And they both require uniquely factual determinations by the trial court, in which “each case in which the issue is raised should be regarded as sui generis, to be decided in accordance with its own underlying facts.” 1 Fletcher, op. cit., § 41.3. Lemieux’s total control over the enterprise began with Armor’s incorporation, at which he installed Leo and Went-worth as officers in name only who would still be working for him. Thus Armor’s independence never began. The inference is permissible that Leo and Wentworth had the reasonable expectation, drawn from agency principles, that their principal would indemnify them for any reasonable expenses they incurred in advancing his business. See Reuschlein & Gregory, op. cit., § 89. This dominance continued throughout Armor’s course of business. The evidence produced here was sufficient to make out a prima facie case “ ‘that there *579was such a unity of interest and ownership [between Lemieux and Armor] that the independence of the corporation had in effect ceased or had never begun, [so that] an adherence to the fiction of separate identity would serve only to defeat justice and equity by permitting the economic entity [Lemieux and Armor] to escape liability arising out of an operation conducted by one corporation [Armor] for the benefit of the whole enterprise.’ ” Saphir v. Neustadt. supra, 210.
III
The effect of the majority opinion, when viewed through a different procedural prism, illuminates what I believe to be its error. Let us assume that, instead of Leo and Wentworth, the original unpaid suppliers, Tomasso and Ashland, were seeking to pierce the corporate veil and hold Lemieux liable for the underlying corporate obligations. Let us assume also that Tomasso and Ashland produced the same evidence as did Leo and Wentworth, and that the trial court denied the motion to dismiss and rendered judgment for the claimants under the instrumentality or identity theory or both. The necessary import of the majority decision would be to require a reversal on the ground that the trial court could not have rationally drawn the required inferences and could not have rationally reached the required factual conclusions. I cannot square such a result with this court’s decisions upholding the trial courts’ conclusions on the facts produced in Saphir v. Neustadt, supra, and Zaist v. Olson, supra.
In Saphir, Neustadt was the sole shareholder of CLESCO and held the only propriety interest in it; no corporate minutes were kept; the other *580officers of CLESCO existed solely to accommodate him, who solely directed its affairs; only he conld deal with corporate funds; and CLESCO filed no corporate business tax returns. On these facts this court sustained the trial court’s conclusion imposing individual liability on Neustadt.
In Zaist the corporation, East Haven, Inc., had been in existence and engaged in the construction business for eleven years before the plaintiffs did business with it. The plaintiffs were unaware of or indifferent to the corporation’s control by Olson, did some of their business with it under written contracts and undertook, in the transaction in question, to deal with it. East Haven, Inc. maintained an office and checking account, kept corporate and financial records, filed corporation returns and had employees. Approximately $2,350,000 of construction mortgage funds were supplied by Olson or his other corporations to East Haven, Inc., which was used to pay the plaintiffs and other contractors for their work and materials on three parcels of land. The plaintiffs’ bill was $193,000, of which $170,000 was paid by East Haven, Inc. Despite all these facts this court sustained, over two strong dissents (House and Cotter, Js.), the trial court’s conclusion imposing individual liability on Olson.
The facts of Saphir indicate to me no greater degree of dominance and improper use of the corporate form by an individual for his own ends than is present here. The facts of Zaist indicate to me a greater degree of adherence to corporate form and to the business norms of closely held corporations, and a lesser degree of justified reliance by the claimants for payment on the individual’s *581resources, than are present here. Yet the majority holds in this case that the plaintiffs have not even made out a weak prima facie ease. I disagree.
Therefore I dissent.

 I find it passing strange that the attorney forming the corporation found it necessary to inform its only incorporators, shareholders, officers and directors that he was representing only an outsider. The inference is permissible, at least, that at its legal birth it was under the total control of Lemieux. Indeed, as the majority notes, before the company was formed Lemieux told Leo and Went-worth that they would be “officers in name only because they would still be working for him.”


 By controlling the amount of salaries, cash kickbacks, and equipment rental and consultant payments unrelated to his services to Armor, Lemieux could control whether there were any corporate profits. There apparently were none.


 Using a nominee to perform the duties of officer and director is quite unlike using a nominee to hold title to shares equitably owned by the nominor, a practice which, if not common is not uncommon in business practice and may be dictated by legitimate business or personal needs. Unlike shareholders, officers and directors even of a closely held corporation have statutory and fiduciary duties incident to their offices which cannot be delegated. See generally 3 Fletcher, Cyc. Corp. (Perm. Ed. 1975 Eev.) § 990.


 The fact of coercion vel non is beside the point. I would assume that in most if not all of the garden variety veil-piercing eases the claimant was not coerced into performing his part of the bargain with the corporation. See, e.g., Zaist v. Olson, 154 Conn. 563, 227 A.2d 552 (1967).


 It is interesting to note that the original quote in Zaist referred to “ 'such a unity of interest and ownership that the independence of the corporations had in effect ceased or had never begun’ ” (emphasis added); Zaist v. Olson, 154 Conn. 563, 576, 227 A.2d 552 (1967); whereas the quote in SapJivr, in which there is only one corporation, refers to “ 'such a unity of interest and ownership that the independence of the corporation had in effect ceased or had never begun.’ ” (Emphasis added.) Saphir v. Neustadt, 177 Conn. 191, 210, 413 A.2d 843 (1979).


 Some courts have characterized them as “interchangeable.” See House of Koskot Development Corporation v. American Line Cosmetics, Inc., 468 F.2d 64, 67 n.2 (5th Cir. 1972) ; Weisser v. Mursam Shoe Corporation, 127 F.2d 344, 348 n.11 (2d Cir. 1942).


 In Zaist this court phrased the same principle as follows: “When, however, the corporation is so manipulated by an individual or another corporate entity as to become a mere puppet or tool for the manipulator, justice may require the courts to disregard the corporate Action and impose liability on the real actor.” Zaist v. Olson, 154 Conn. 563, 574-75, 227 A.2d 552 (1967). The puppet metaphor is particularly apt here, where Lemieux was the puppeteer, invisible to the audience but manipulating Leo, Wentworth and Armor.